Citation Nr: 0406466	
Decision Date: 03/11/04    Archive Date: 03/19/04	

DOCKET NO.  03-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for diabetes 
mellitus with erectile dysfunction, currently evaluated at 
20 percent. 

3.  Entitlement to an effective date prior to May 8, 2001, 
for the grant of service connection for diabetes mellitus 
with erectile dysfunction.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal.  The veteran, who had active service from June 1966 
to June 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his period of military service, 
including his combat service in Vietnam. 

3.  The veteran's diabetes mellitus does not require insulin, 
restricted diet, and regulation of activities and is not 
shown to produce loss of use of a creative organ.  

4.  On May 8, 2001, the VA published a final regulation 
indicating that there was a positive association between 
exposure to herbicides used in Vietnam and the subsequent 
development of Type II diabetes.

5.  The veteran first filed a claim for service connection 
for diabetes in February 2002.

6.  A rating decision dated in September 2002 granted service 
connection for diabetes mellitus, effective July 9, 2001, but 
a rating decision dated in April 2003 granted service 
connection, effective May 8, 2001.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).

2.  The criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus with erectile dysfunction 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2003).

3.  The requirements for an effective date prior to May 8, 
2001, for the grant of service connection for diabetes 
mellitus with erectile dysfunction have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.102, 3.159, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 2002 
rating decision, as well as the Statement of the Case issued 
in connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claims were denied.  In addition, a 
letter to the veteran dated in March 2002 specifically 
informed the veteran of the substance of the VCAA, including 
the type of evidence needed to establish entitlement to the 
benefits sought and the division of responsibilities between 
the VA and the veteran in obtaining that evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The Board does acknowledge that the veteran has not been 
specifically informed that the evidence necessary to 
substantiate his claims for an increased evaluation for 
diabetes mellitus and entitlement to an effective date prior 
to July 9, 2001, for the grant of service connection for 
diabetes mellitus.  In this regard, the Board notes that the 
veteran raised these issues in his Notice of Disagreement 
following the grant of service connection for diabetes 
mellitus.  In such situations, an opinion from the VA General 
Counsel indicates that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issues 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.")  The Board is bound in its decisions by 
the precedent opinion of the chief legal officer of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claims.  In this 
regard the Board notes that the veteran's service medical 
records are associated with the claims file, and the veteran 
has been afforded VA examinations in connection with his 
current appeal.  In addition, the VA outpatient treatment 
records identified by the veteran have been obtained.  
Significantly, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his appeal.  Therefore, the Board 
finds that all relevant evidence has been obtained.  Simply 
put, the record is complete and the case is ready for 
appellate review.



PTSD

The veteran contends that he has PTSD and that is the result 
of his combat service in Vietnam.  Applicable law provides 
that service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered, or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressors incurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony by itself, is 
insufficient to establish the incurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
132 (1997).  

In this case, service records clearly reflect that the 
veteran engaged in combat with the enemy.  In this regard, 
service records show that the veteran served in Vietnam from 
December 1966 to December 1967 and that awards and 
decorations received by the veteran included the Combat 
Infantryman Badge.  Such an award typically reflects exposure 
or participation in combat with the enemy.  These awards, 
coupled with the veteran's contentions that the alleged 
stressors are combat related, demonstrates that the veteran 
did engage in combat with the enemy and are accepted as 
conclusive evidence of the stressors occurrence, because it 
is consistent with the circumstances, conditions or hardship 
of service.  

The remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service in 
Vietnam.  On this point, there is conflicting evidence.  On 
the one hand, a February 2002 statement from the Vet Center 
relates that the veteran had been under their care for 
chronic and severe PTSD due to his service in combat in 
Vietnam.  On the other hand, VA outpatient treatment records 
do not show any treatment for PTSD and following a VA 
examination performed in July 2002, the examiner concluded 
that, while the veteran was exposed to considerable stress 
while in Vietnam, he did not meet the criterion for PTSD and 
did not meet the criterion for any other mental illness.   

While it might appear that there is an approximate balance of 
positive and negative evidence regarding the question as to 
whether the veteran currently has PTSD, the Board finds that 
the statement from the Vet Center has little or no probative 
value with respect to this question.  In this regard, at the 
time of the July 2002 VA examination, the veteran reported 
that he had never sought psychiatric treatment, been 
psychiatrically hospitalized or taken any psychotropic 
medications.  The veteran indicated that he met with an 
individual at the Vet Center "a couple of times just to 
address his claim.  He says he has never been treated at the 
Veterans Center [sic].  He has never attended any groups at 
the Veterans Center [sic]."  In addition, the statement from 
the Vet Center contains a bare conclusion that the veteran 
has chronic and severe PTSD and does not explain how that 
diagnosis was reached.  The VA examiner, in assessing whether 
the veteran had PTSD, specifically enumerated the criteria 
the veteran satisfied, and did not satisfy for the diagnosis.  
In particular, the VA examiner stated that the veteran met 
the stressor criterion, in that he was exposed to multiple 
extremely stressful situations in Vietnam, but he did not 
meet criterion b, c, or d, and offered an explanation as to 
why the veteran did not meet those criteria.  

Therefore, the Board finds that the conclusion of the VA 
examiner that the veteran does not meet the criteria for a 
diagnosis of PTSD has greater probative value than that 
provided by the Vet Center.  The veteran specifically 
indicated that he had never received treatment for PTSD at 
the Vet Center, the diagnosis rendered by the Vet Center is 
merely a bare conclusion without supporting rationale.  The 
VA examination, performed by a physician with expertise with 
respect to the diagnosis of psychiatric disorders, offered a 
detailed rationale for the conclusion that the veteran did 
not have PTSD.  

Accordingly, the Board concludes that the veteran is not 
shown to have PTSD.  In the absence of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, service connection 
for PTSD is not established.

Initial Evaluation for Diabetes Mellitus

The veteran essentially contends that the current evaluation 
assigned for his diabetes mellitus with erectile dysfunction 
does not accurately reflect the severity of his disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing its 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus with erectile dysfunction under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  The 20 percent 
disability evaluation contemplates a disability that requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
a restricted diet.  The next 40 percent evaluation 
contemplates a disability that requires insulin, a restricted 
diet, and regulation of activities.

The evidence for consideration in evaluating the most 
appropriate initial evaluation for the veteran's disability 
consists of VA outpatient treatment records and the report of 
a VA examination performed in July 2002.  VA outpatient 
treatment records dated between 1997 and 2002 show treatment 
for the veteran's diabetes, but do not show that he required 
insulin for his disability.  

A report of a VA examination performed in July 2002 shows the 
examiner indicated that he had reviewed the claims file.  The 
report indicated that the veteran was first diagnosed and 
started on treatment for diabetes mellitus in 1997.  The 
veteran was initially tried on diet, and in 1997 was started 
on an oral medication.  The veteran was described as 
relatively stable, and his diabetes controlled.  It was noted 
that the veteran regulated his diabetes very well and had not 
been hospitalized for his disability.  The veteran's diet was 
described as no sugar, low carbohydrate and no fatty foods.  
The veteran's weight had been stable for the past year, at 
approximately 197 pounds.  He had no restrictions on his 
activities.  There was no evidence of diabetic retinopathy 
and he had no vascular or cardiac symptoms.  The veteran was 
noted to have a problem with erectile dysfunction for the 
past few years, and the examiner indicated that a separate 
examination would be completed.  The veteran denied pain, 
numbness, or weakness in his hands or feet, and he had no 
paresthesia.  

The genitourinary evaluation indicated that the veteran 
reported he began having difficulty with erections in 1996 
and 1997 when his diabetes was diagnosed.  It was noted that 
this became progressively worse and that in 2000 the veteran 
was begun on Viagra.  It was indicated that the veteran had a 
satisfactory response, but that without Viagra, the veteran 
did not have adequate function.  There was no indication of 
renal dysfunction, urinary tract infection, obstructive 
voiding or urinary frequency attributable to the erectile 
dysfunction.  Following the examination the pertinent 
diagnoses were diabetes mellitus, Type II and erectile 
dysfunction, as likely as not secondary to diabetes mellitus.  

Based on this evidence, the Board finds that the criteria for 
higher initial evaluation for the veteran diabetes mellitus 
is not warranted.  None of the treatment records, or the VA 
examination indicate that the veteran's disability requires 
insulin.  While the veteran may have a restricted diet due to 
his disability, there is no indication that there is any need 
to regulate the veteran's activities due to his disability.  
In fact, at the time of the July 2002 VA examination, the 
examiner indicated that there were no restrictions on the 
veteran's activities.  Since the next higher evaluation 
contemplates all three criteria, insulin, restricted diet and 
regulation of activities, the veteran does not satisfy the 
criteria for the next higher evaluation.  

The Board has also considered whether a higher evaluation 
might be warranted for the veteran's erectile dysfunction 
under the ratings of the genitourinary system.  See 38 C.F.R. 
§ 4.115a.  However, the treatment records and examinations 
have not demonstrated that the veteran's diabetes mellitus 
has produced any renal dysfunction, voiding dysfunction, 
urinary frequency, obstructed voiding or urinary tract 
infection.  In addition, the veteran is not shown to have 
loss of use of a creative organ for purposes of assigning 
special monthly compensation.  See 38 C.F.R. § 3.350(a).  In 
this regard, the evidence clearly demonstrates that the 
veteran does not have loss of use of a creative organ with 
the use of medication.  Under such circumstances, an 
evaluation separately assigned for the veteran's erectile 
dysfunction is not warranted.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  
However, there has been no assertion or showing that the 
veteran's diabetes mellitus with erectile dysfunction has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the regular schedular standards are not rendered 
impractical in the veteran's case.  As such, the Board finds 
that the requirements of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Effective Date

Generally, the effective date of an award of service 
connection is the day following separation from service, if 
an application for benefits is received within one year of 
the date of the veteran's separation from service.  
Otherwise, the effective date is the date of claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In 
this case, the veteran first filed a claim for service 
connection for diabetes mellitus on February 19, 2002, many 
years following separation from service, and ordinarily that 
date would be the effective date for the grant of service 
connection. 

However, an exception to the general rule is provided when 
there is a liberalizing law or regulation, which can permit 
an effective date one year prior to the date the claim is 
received.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  
However, in no event shall such award or increase be 
retroactive for more than one year from the date of 
application therefor, or prior to the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).  In this case, the VA added diabetes 
mellitus as a disability presumed to be associated with Agent 
Orange exposure effective July 9, 2001. 

Thus, the effective date for the grant of service connection 
for the diabetes mellitus would appear to be July 9, 2001, if 
his application was received within one year of that date.  
Since the veteran's claim for service connection for diabetes 
mellitus was received within one year of the date the law was 
changed, the RO correctly initially chose July 9, 2001, as 
the effective date for the grant of service connection for 
diabetes mellitus.  

However, in a subsequent rating decision dated in April 2003, 
the RO noted that there had been a recent court decision, and 
modified the effective date for service connection and 
assigned the date of May 8, 2001 for the grant of service 
connection for the veteran's diabetes.  That decision from 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) is controlling in this case.  Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir 2002).

In that case, the Federal Circuit explained that the 
rulemaking change allowing for presumptive service connection 
for Type-2 diabetes mellitus in those veterans who had served 
in Vietnam was published on May 8, 2001.  The VA argued the 
July 9 date was proper because the VA had believed that this 
rule should not be effective until 60 days after the date of 
publication in order to comply with the requirements of the 
Congressional Review Act, Pub. L. No. 104-121, title II, § 
251, 110 Stat. 868 (1996) (codified at 5 U.S.C.§§ 801-808).  
The Congressional Review Act requires congressional review of 
agency regulations by directing agencies to submit the rule 
before it takes effect to the Comptroller General and each 
house of Congress. Liesegang held that there was no 
indication that Congress met to change, amend or repeal the 
effective date provision of the former in enacting the 
latter. Rather, the legislative history of the Congressional 
Review Act suggests that it was to be a hold provision that 
stays the operative date of a rule while it is reviewed by 
Congress. Therefore, it was found that the Congressional 
Review Act served to delay the date on which the diabetes 
regulation became operative and VA thus had to wait until 
July 9, 2001 to implement the rule.  However, the effective 
date of the regulation, that is, the date from which VA could 
start paying benefits to veterans, is May 8, 2001.  As a 
consequence, the veteran's effective date of service 
connection for this claim should be May 8, 2001.

However, there is no indication in the record that an 
effective date earlier than May 8, 2001 is warranted.  In 
this regard, 38 C.F.R. § 3.114(a)(3) states that, when there 
has been a change in the law, if a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  In the instant case, a denial of service connection 
for diabetes mellitus was not being reviewed according to the 
2001 change in the law; rather, the February 2002 statement 
was his first claim for this disorder pursuant to the new 
law.  Therefore, he is not entitled to the payment of 
benefits for a period of one year prior to the date of a 
request for a review, as contemplated by 38 C.F.R. § 
3.114(a)(3).



ORDER

Service connection for PTSD is denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus with erectile dysfunction is denied.

An effective date prior to May 8, 2001, for the grant of 
service connection for diabetes mellitus with erectile 
dysfunction is denied.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



